DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-3, 5-13 and 15-22 are pending. Claims  4 and 14 have been cancelled. Claims 1-3, 5-13 and 15-22 will be examined.  Claims 1, and 8 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 01/21/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 01/21/2022, with respect to 1-3, 5-13 and 15-22, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding the Claim rejections under 35 U.S.C. § 112(b) , the applicant’s response and amended claims have been fully considered and are persuasive. Therefore, the rejections of claims 2-6, 10, 12-16, and 18-22, under 35 U.S.C. § 112(b) is withdrawn.
Regarding rejections under 35 U.S.C. 103, and the remarks, “Zhang fails to mention the limitation added in claim 1,” “during the planning, selecting the road including the physical isolation belt in a case that there are a plurality of optional roads,” and “Zhang recites planning route based on terrain type and length of route,” have been fully considered and the Office respectfully disagrees. The prior art Zhang discloses a plurality of route options (paragraph [0020]) such as “a green belt area or a natural area,” (at least paragraphs [0020], [0026]). Furthermore, regarding applicant argument, “Liu does not involve any navigation or route planning, and thus fails to teach or suggest “during the planning, selecting the road including the physical isolation belt in a case that there are a plurality of optional roads" as recited in amended claim 1,” the Office rejection does not rely upon Liu for this limitation. In addition, applicant's remarks against the references individually, cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the isolation belt within the teaching of Liu, (page 1, paragraph 3, isolation by the isolation belt), when combined with the disclosures of Zhang, are appropriate to reject the limitation “during the planning, selecting the road including the physical isolation belt in a case that there are a plurality of optional roads,”
It remains the Office’s stance that that all of applicant remarks and arguments have been considered and the sighted prior art anticipates or renders obvious the claimed subject matter. Therefore, the rejections remain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG, US 20120101717, herein further known as Zhang, in view of LIU et al., CN 205874864, herein further known as Liu.
Regarding claim 1, Zhang discloses a route planning method (paragraph 27), comprising: receiving a route planning request (claim 20) including information of a starting position (paragraph 9) and information of a destination position (paragraph 6); planning a route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) based on conditions about a road (paragraphs 2, 20, 26), and during the planning (paragraph 7), and selecting the road (paragraph 25), and sending a route planning result (paragraph 8, and 27) in a case that there are a plurality of optional roads  (paragraph 20, routes).
However, Zhang does not explicitly state a physical isolation belt and the road including the physical isolation belt.
Liu teaches a method including the physical isolation belt and the road including the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including a physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2,  the combination of Zhang and Liu disclose all elements of claim 1 above.
Zhang discloses further a method comprising: judging (paragraph 17) whether the route planning request (paragraph 27, and claim 20) includes instruction information (paragraph 17)of considering a safety factor (paragraph 17); and planning the route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) in response to determining that the route planning request (paragraph 27, and claim 20) includes the instruction information (paragraph 17, download updated points) of considering the safety factor (paragraph 17).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method wherein the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the road includes the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3,  the combination of Zhang and Liu disclose all elements of claim 1 above.
Zhang discloses further a method comprising: judging (paragraph 17, user may wish) whether a type of the route planning request (paragraph 27, claim 20, receiving request)  is a riding route (paragraph 20, road cycling) planning; and planning the route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) in response to determining that the type of the route planning request (paragraph 27, and claim 20) is the riding route (paragraph 20, road cycling) planning (paragraph 27).	
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method wherein the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the road includes the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4,  the combination of Zhang and Liu disclose all elements of claim 1 above.
Zhang discloses further a method wherein planning a route  (paragraph 27, planning for the route) from the starting position (paragraph 9, current position) to the destination position (paragraph 6) based on conditions about the road (paragraphs 2, 20, 26) comprises: selecting (paragraph 20, user selects) if there are a plurality of optional roads (paragraph 20, routes) (paragraphs 2, 20, 26 indicate a plurality of option examples)) during the route planning (paragraph 27).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method wherein the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the road includes the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5,  the combination of Zhang and Liu disclose all elements of claim 1 above.
Zhang, discloses further a method wherein the planning a route (paragraph 27, planning for the route) from the starting position (paragraph 9) to the destination position (paragraph 6) based on conditions about the road (paragraphs 2, 20, 26) comprises: obtaining initial (paragraph 26) planning (paragraph 27) results (paragraph 26, options) from the starting position (paragraph 9) to the destination (paragraph 6) position; sorting (paragraph 26, choices (wherein the choices presented are sorted based upon the route from start to destination)) the initial (paragraph 26) planning (paragraph 27) results (paragraph 26, options) based on the conditions about a road (paragraphs 2, 20, 26) in routes (paragraph 27, routes generated) of the initial (paragraph 26) planning (paragraph 27) results  (paragraph 26, options); and determining the route planning result (paragraphs 8, and 27) according to a sorting (paragraph 26, choices (wherein the choices presented are sorted based upon the route from start to destination)) result (paragraph 26, options). 
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Zhang and Liu disclose all elements of claim 1 above.
Zhang discloses further a method wherein the conditions about a road (paragraphs 2, 20, 26) the routes comprise (paragraph 27): the number of roads, or a total length of the road (paragraph 2) in the routes (paragraph [0020]).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Zhang and Liu disclose all elements of claim 1 above.
Zhang discloses further a method comprising: indicating (claim 2, indicates terrain), the route planning result (paragraph 8, and 27), of the road in the route (paragraph [0020]).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, Zhang discloses a method comprising: sending a route planning request (paragraph 27, and claim 20) to a server side  (paragraph 5), the request including information of a starting position (paragraph 9) and information of a destination position (paragraph 6); receiving a route planning result (paragraph 8, and 27) returned by the server side (paragraph 5), the route planning result (paragraph 8, and 27) comprising a route from the starting position (paragraph 9) to the destination position (paragraph 6) planned by the server side (paragraph 5) based on conditions about a road (paragraphs 2, 20, 26); and displaying (paragraph 5) the route planning result (paragraph 8, and 27). 
However, Zhang does not explicitly state a physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs1-4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9,  the combination of Zhang and Liu disclose all elements of claim 8 above.
Zhang discloses further a method wherein the route planning request (claim 20, receiving request) includes instruction information (paragraph 17, download updated points) of considering a safety factor (paragraph 17), or a type of the route planning request (paragraph 27, and claim 20) is a riding route (paragraph 20, road cycling) planning (paragraph 27). 
Regarding claim 10,  the combination of Zhang and Liu disclose all elements of claim 8 above.
Zhang, in combination with Liu, discloses further a method wherein the displaying (paragraph 5, display a route) the route planning result (paragraphs 8, and 27) comprises: displaying (paragraph 5, display a route) the route planned (paragraph 8, creating customizable routes), and the road in the route (paragraph 20).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, Zhang discloses an electronic device  (paragraph 17), comprising: at least one processor (paragraph 17); and a storage (paragraph 17) communicatively connected (FIG. 1) with the at least one processor (paragraph 17); wherein, the storage (paragraph 17) stores instructions (paragraph 17) executable by the at least one processor (paragraph 17), and the instructions (paragraph 17) are executed (paragraph 18, flowchart, and at least FIG. 2,) by the at least one processor (paragraph 17) to enable the at least one processor (paragraph 17) to perform the route planning (paragraph 27) method of claim 1.
Regarding claim 12,  the combination of Zhang and Liu disclose all elements of claim 11 above.
Zhang discloses further the device wherein the method further comprises: judging (paragraph 17, user may wish) whether the route planning request (paragraph 27, and claim 20) includes instruction information (paragraph 17, download updated points) of considering a safety factor (paragraph 17); and planning the route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) in response to determining that the route planning request (paragraph 27, and claim 20) includes the instruction (paragraph 17) information of considering the safety factor (paragraph 17).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13,  the combination of Zhang and Liu disclose all elements of claim 11 above.
Zhang discloses further the device wherein the method further comprises: judging  (paragraph 17, user may wish) whether a type of the route planning request (paragraph 27, and claim 20) is a riding route (paragraph 20, road cycling) planning; and planning the route (Zhang, paragraph 27, planning for the route) from the starting position (paragraph 9) to the destination position (paragraph 6) in response to determining that the type of the route planning request (paragraph 27, and claim 20) is the riding route (paragraph 20) planning (paragraph 27).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14,  the combination of Zhang and Liu disclose all elements of claim 11 above.
Zhang discloses further the device wherein the planning a route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) based on conditions about a road (paragraphs 2, 20, 26) comprises: selecting (paragraph 20) preferably a road if there are a plurality of optional roads  (paragraph 20, routes) (paragraph 20 indicates plural option examples)) during the route planning (paragraph 27).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
Regarding claim 15,  the combination of Zhang and Liu disclose all elements of claim 11 above.
Zhang discloses further a device wherein the planning a route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) based on conditions about a road  (paragraphs 2, 20, 26) comprises: obtaining initial (paragraph 26) planning (paragraph 27) results (paragraph 26, options) from the starting position (paragraph 9) to the destination position (paragraph 6); sorting (paragraph 26, choices (wherein the choices presented are sorted based upon the route from start to destination)) the initial (paragraph 26, initial) planning (Zhang, paragraph 27, planning for the route) results (paragraph 26, options) based on the conditions about a road (paragraphs 2, 20, 26) in routes (paragraph 27) of the initial (paragraph 26) planning (paragraph 27) results  (paragraph 26, options); and determining the route planning result (paragraphs 8, and 27) according to a sorting (paragraph 26, choices (wherein the choices presented are sorted based upon the route from start to destination)) result.
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, the combination of Zhang and Liu disclose all elements of claim 11 above.
Zhang discloses further a method wherein the conditions about a road (paragraphs 2, 20, 26) in the routes comprise (paragraph 27): the routes, or a total length of the  road (paragraph 2) in the routes (paragraph [0020]).
However, Zhang does not explicitly state the physical isolation belt.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 17, the combination of Zhang and Liu disclose all elements of claim 11 above.
Zhang discloses further a method comprising: indicating, in the route planning result (paragraphs 8, and 27), the road in the route.
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, Zhang discloses an electronic device  (paragraph 17), comprising: at least one processor (paragraph 17); and a storage (paragraph 17) communicatively connected (FIG. 1) with the at least one processor (paragraph 17); wherein, the storage (paragraph 17) stores instructions (paragraph 17) executable by the at least one processor (paragraph 17), and the instructions (paragraph 17) are executed (paragraph 18, flowchart, and at least FIG. 2) by the at least one processor (paragraph 17) to enable the at least one processor (paragraph 17) to perform a route planning (paragraph 27) method of claim 8.
Regarding claim 19,  the combination of Zhang and Liu disclose all elements of claim 18 above.
Zhang discloses further a device comprising: judging (paragraph 17, user may wish) whether a type of the route planning request (paragraph 27, and claim 20)  is a riding route planning (paragraph 20, road cycling); and planning the route (paragraph 27) from the starting position (paragraph 9) to the destination position (paragraph 6) based on whether a road includes determining that the type of the route planning request (paragraph 27, and claim 20) is the riding route (paragraph 20, road cycling) planning (paragraph 27).
Liu teaches a method including the physical isolation belt (page 1, paragraphs 1-4, isolation by the isolation belt).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including the physical isolation belt as taught by Liu.
One would be motivated to modify Zhang in view of  Liu for the reasons stated in Liu page 1, paragraph 3, and page 3, paragraph 4, to improve the driving safety of vehicles and improve the driving safety of non-motor vehicles and prevent traffic accidents such as collisions between non-motor vehicles.  Furthermore, the green belt area between the lanes prevents the vehicles from moving between them.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle navigation and road engineering, in particular to vehicle diversion roads, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20,  the combination of Zhang and Liu disclose all elements of claim 18 above.
Zhang discloses further a device wherein the displaying (paragraph 5, display a route) the route planning result (paragraphs 8, and 27) comprises: displaying (paragraph 5, display a route) the route planned (paragraph 8, creating customizable routes), and indicating the road in the route (paragraph 20).
Claims 21, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Liu, in view of TAJAMMUL et al., US 20190195638, herein further known as Tajammul.
Regarding claim 21, The combination of Zhang and Liu disclose all limitations of claim 1 above.
Zhang discloses further computer (paragraph 17, a processor 18) instructions (paragraph 17),  used to cause the computer (paragraph 17) to perform a route planning (paragraph 27) method of claim 1.
However, Zhang does not explicitly state a non-transitory computer-readable storage medium storing computer instructions.
Tajammul teaches a non-transitory computer-readable storage medium storing computer instructions (Tajammul claim 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including a non-transitory computer-readable storage medium storing computer instructions as taught by Tajammul.
One would be motivated to modify Zhang in view of  Tajammul for the reasons stated in Tajammul paragraph [0001], a more robust system for minimizing distances traveled and minimizing the amount of time to complete the routes of the route plan, and maximizing utilization of the of available resources.
Additionally, the claimed invention is merely a combination of old, well known elements of route planning, route, optimization, generating a route plan, and  navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22, The combination of Zhang, and Liu disclose all limitations of claim 1 above.
Zhang discloses further computer (paragraph 17) instructions (paragraph 17),  used to cause the computer (paragraph 17) to perform a route planning (paragraph 27) method of claim 8.
However, Zhang does not explicitly state a non-transitory computer-readable storage medium storing computer instructions.
Tajammul teaches a non-transitory computer-readable storage medium storing computer instructions (Tajammul claim 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhang by including a non-transitory computer-readable storage medium storing computer instructions as taught by Tajammul.
One would be motivated to modify Zhang in view of  Tajammul for the reasons stated in Tajammul paragraph [0001], a more robust system for minimizing distances traveled and minimizing the amount of time to complete the routes of the route plan, and maximizing utilization of the of available resources.
Additionally, the claimed invention is merely a combination of old, well known elements of route planning, route, optimization, generating a route plan, and  navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./            Examiner, Art Unit 3669 

/JESS WHITTINGTON/            Examiner, Art Unit 3669